Exhibit 10.1
PLACEMENT AGENCY AGREEMENT
 
March 20, 2014
Ladenburg Thalmann & Co. Inc.
4400 Biscayne Blvd
14th Floor
Miami, Florida 33137
 
Ladies and Gentlemen:
 
Introduction.  Subject to the terms and conditions herein (this “Agreement”),
BioLife Solutions, Inc., a Delaware corporation (the “Company”), hereby agrees
to sell registered securities of the Company (the “Offering”) consisting of
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the "Common Stock”), and common stock purchase warrants (the “Warrants” and,
together with the Shares, the “Units”,  and the Units together with the Common
Stock underlying the Warrants, the “Securities”) directly to various investors
(each, an “Investor” and, collectively, the “Investors”) through Ladenburg
Thalmann & Co. Inc., as placement agent (“Ladenburg” or the “Placement
Agent”).   The Placement Agent will act on a reasonable best efforts basis with
a minimum offering amount of 1,395,350 Units and minimum gross proceeds of $6.0
million (the “Minimum Amount”) and a maximum offering amount of 3,604,651 Units,
with maximum gross proceeds of $15.5 million, and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Securities, or any portion thereof, in the prospective Offering.  No Closing
will occur unless the Minimum Amount has been subscribed.  Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Shares for its own
account or otherwise provide any financing.  The Placement Agent shall act
solely as the Company’s agent and not as principal.  The Placement Agent shall
have no authority to bind the Company with respect to any prospective offer to
purchase Units and the Company shall have the sole right to accept offers to
purchase Units and may reject any such offer, in whole or in part.  Subject to
the terms and conditions hereof, payment of the purchase price for, and delivery
of, the Units shall be made at one closing (the “Closing” and the date on which
the Closing occurs, the “Closing Date”).  The Placement Agent may retain other
brokers or dealers to act as sub-agents or selected-dealers on its behalf in
connection with the Offering.
 
Each party agrees that it will not use any free writing prospectus, as defined
in Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”),
in connection with the Offering.
 
The Company hereby confirms its agreement with the Placement Agent as follows:
 
Section 1. Compensation.  As compensation for services rendered, on the Closing
Date, if any, the Company shall pay to the Placement Agent the fees and expenses
set forth below:
 
(i) A cash fee equal to: (i) 7% of the gross proceeds received by the Company
from the sale of the Securities at the Closing on amounts from $1 up to
$5,000,000, (ii) 8% of the gross proceeds received by the Company on amounts
from $5,000,000 up to $10,000,000 and (iii) 8.5% on the incremental amounts sold
above $10,000,000.
 
(ii) [Reserved]
 
(iii) Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also
agrees to reimburse Ladenburg’s expenses equal to 1% of the aggregate gross
proceeds raised in the Offering (provided, however, that such expense cap in no
way limits or impairs the indemnification and contribution provisions of this
Agreement).  Such reimbursement shall be payable immediately upon (but only in
the event of) a Closing of the Offering.
 
(b) The term of the Placement Agent's exclusive engagement will be until the
earlier of (i) March 31, 2014 or (ii) completion of the Offering (the “Exclusive
Term”).   Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification and contribution
contained herein and the Company’s obligations contained in the indemnification
provisions will survive any expiration or termination of this Agreement, and the
Company’s obligation to pay fees actually earned and payable and to reimburse
expenses actually incurred and reimbursable pursuant to Section 1 hereof and
which are permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), will
survive any expiration or termination of this Agreement.  Nothing in this
Agreement shall be construed to limit the ability of the Placement Agent or its
Affiliates to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with Persons (as
defined below) other than the Company. As used herein (i) “Person” means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind and
(ii) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
Section 2. Representations, Warranties and Covenants of the Company.  The
Company hereby represents, warrants and covenants to the Placement Agent as of
the date hereof, and as of the Closing Date, as follows:
 
(a) Securities Law Filings.  The Company has filed with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-1
(Registration File No. 333-192880) under the Securities Act, which became
effective on March 19, 2014 and March 20, 2014 (with respect to the Rule 462(b)
Registration Statement (as defined below)), for the registration under the
Securities Act of the Securities. At the time of such filing, the Company met
the requirements of Form S-1 under the Securities Act.  The Company will file
with the Commission pursuant to Rules 430A and 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a final prospectus included in such registration
statement relating to the placement of the Securities and the plan of
distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, and including the related registration
statement filed pursuant to Rule 462(b) promulgated by the Commission pursuant
to the Securities Act, the “Rule 462(b) Registration Statement” (Registration
File No. 333-194697),  is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Preliminary Prospectus”; and the amended or supplemented
form of prospectus, in the form in which it will be filed with the Commission
pursuant to Rules 430A and 424(b) (including the Preliminary Prospectus as so
amended or supplemented) is hereinafter called the “Final Prospectus.”  No stop
order suspending the effectiveness of the Registration Statement or the use of
the Preliminary Prospectus or the Final Prospectus has been issued, and no
proceeding for any such purpose is pending or has been initiated or, to the
Company's knowledge, is threatened by the Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the applicable Rules and Regulations and did not and, as
amended or supplemented, if applicable, will not, as of the date thereof,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Preliminary Prospectus and the Final Prospectus, each as of its
respective date, comply in all material respects with the Securities Act and the
Exchange Act and the applicable Rules and Regulations. Each of the Preliminary
Prospectus and the Final Prospectus, as amended or supplemented, did not and
will not contain as of the date thereof any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission.  There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that (x) have not been filed as required pursuant to the Securities Act
or (y) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Preliminary
Prospectus  or Final Prospectus, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required.
 
(c) The Company is not eligible to use free writing prospectuses in connection
with the Offering pursuant to Rules 164 and 433 under the Securities Act.
 
(d) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Preliminary Prospectus and the Final Prospectus, as amended or supplemented,
in such quantities and at such places as the Placement Agent reasonably
requests. Placement Agent acknowledges that all such materials as exist on the
date of this Agreement are available on EDGAR. Neither the Company nor any of
its directors and officers has distributed and none of them will distribute,
prior to the Closing Date, any offering material in connection with the offering
and sale of the Securities pursuant to the Offering other than the Preliminary
Prospectus the Final Prospectus, the Registration Statement and any other
materials permitted by the Securities Act.
 
(e) Subsidiaries.  All of the direct and indirect subsidiaries of the Company,
if any (the “Subsidiaries”), are set forth in the Preliminary Prospectus.  The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary, if any, free and clear of any liens, charges,
security interests, encumbrances, rights of first refusal, preemptive rights or
other restrictions (collectively, “Liens”), and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.  If the Company has no subsidiaries, all
other references to the Subsidiaries or any of them in this Agreement shall be
disregarded.
 
(f) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Registration Statement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no action, claim, suit, investigation or proceeding (including, without
limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced or threatened (“Proceeding”) has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.
 
(g) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Registration Statement and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and under the Registration Statement have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Company’s Board of Directors (the “Board
of Directors”) or the Company’s stockholders in connection therewith other than
in connection with the Required Approvals (as defined below).  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
2

--------------------------------------------------------------------------------

 
 
(h) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the transactions contemplated pursuant to the Registration
Statement, the issuance and sale of the Securities and the consummation by it of
the transactions contemplated hereby and thereby to which it is a party do not
and will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(i) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and the transactions
contemplated pursuant to the Registration Statement, other than: (i) the filing
with the Commission of the Final Prospectus, (ii) application(s) to the Nasdaq
Capital Market for the listing of the Company’s shares of Common Stock for
trading thereon in the time and manner required thereby and (iii) such filings
as are required to be made under applicable state securities laws (collectively,
the “Required Approvals”).
 
(j) Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with the Final Prospectus
and the applicable transaction documents, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company.  The
shares underlying the Warrants (the “Warrant Shares”), when issued in accordance
with the terms of the Warrants, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to the Registration Statement. The issuance by
the Company of the Securities has been registered under the Securities Act and
all of the Securities are freely transferable and tradable by the Investors
without restriction, subject to any restrictions imposed by Rule 144 under the
Securities Act on Investors that are current or former Affiliates of the
Company.  The Securities will be issued pursuant to the Registration
Statement.  The "Plan of Distribution" section under the Registration Statement
permits the issuance and sale of the Securities hereunder.  Upon receipt of the
Securities, the Investors will have good and marketable title to such
Securities.  The Shares issuable on Closing will be freely tradable (subject to
any restrictions imposed by Rule 144 under the Securities Act on Investors that
are current or former Affiliates of the Company) on the Trading Market (as
defined in  the Purchase Agreement (as defined in Section 5(j) below)).
 
(k) Capitalization.  The capitalization of the Company is as set forth on
Schedule 2(k).  Except as set forth on Schedule 2(k), the Company has not issued
any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s equity compensation plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s equity compensation plans and
pursuant to the conversion and/or exercise of securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time any
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (“Common Stock Equivalents”) outstanding as of the date of
the most recently filed periodic report under the Exchange Act.  Except as
provided in Schedule 2(k), no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement and the transactions contemplated
pursuant to the Registration Statement.  Except as a result of the purchase and
sale of the Securities and except as set forth on Schedule 2(k), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  Except as provided in Schedule 2(k), the issuance
and sale of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Investors) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
(l) SEC Reports; Financial Statements.  Except as set forth on Schedule 2(l),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since March
1, 2013 (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, together with the Final
Prospectus and the Registration Statement, being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension.  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
3

--------------------------------------------------------------------------------

 
 
(m) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof, (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
compensation plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by the Registration Statement or disclosed in the
Registration Statement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective business,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 1 Trading Day prior to the date that this representation is
made.
 
(n) Litigation.  Except as provided in Schedule 2(n), there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement and the transactions contemplated pursuant to the Registration
Statement or the Securities or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(o) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
is or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(q) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(r) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(s) Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement.  Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a notice (written or otherwise) of a claim or otherwise
has any knowledge that the Intellectual Property Rights violate or infringe upon
the rights of any Person, except as would not have a Material Adverse
Effect.  To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights, except as could not have or reasonably be
expected to have a Material Adverse Effect.  The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(t) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(u) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(v) Sarbanes-Oxley; Internal Accounting Controls.  The Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(w) Certain Fees.  Except as set forth in the Registration Statement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Registration Statement.  The Investors shall have no obligation on account of
the Company with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement and
the transactions contemplated pursuant to the Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be registered
or required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.  The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.
 
(y) Registration Rights.  Except as set forth on Schedule 2(y), no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
(z) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any “Trading Market” (as
defined in  the Purchase Agreement (as defined in Section 5(j) below)) on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Trading Market. The Company is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
(aa) Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the transactions contemplated pursuant to the Registration
Statement, including without limitation as a result of the Company’s issuance of
the Securities and the Investors’ ownership of the Securities.
 
(bb) Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Registration Statement, the Company confirms that
neither it nor any other Person acting on its behalf has provided any of the
Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Registration Statement.   The Company understands and
confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Investors regarding the Company,
its business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.  The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.
 
(cc) No Integrated Offering.  Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.
 
(dd) Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  The SEC Reports sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable  and employee bonuses incurred in the ordinary course of business), (y)
all guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(ee) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.
 
 
6

--------------------------------------------------------------------------------

 
 
(ff) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(gg) Accountants.  The Company’s accounting firm is set forth in the Preliminary
Prospectus.  To the knowledge and belief of the Company, such accounting firm is
a registered public accounting firm as required by the Exchange Act.
 
(hh) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the  Placement Agent in connection with the placement of
the Securities.
 
(ii) Office of Foreign Assets Control.  Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(jj) U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.
 
(kk) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
(ll) Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(mm) Certificates.  Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.
 
 
7

--------------------------------------------------------------------------------

 
 
(nn) Reliance.  The Company acknowledges that the Placement Agent will rely upon
the accuracy and truthfulness of the foregoing representations and warranties
and hereby consents to such reliance.
 
(oo)  Forward-Looking Statements.   No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement, the Preliminary Prospectus
or the Final Prospectus has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.
 
(pp) Statistical or Market-Related Data.  Any statistical, industry-related and
market-related data included in the Registration Statement, the Preliminary
Prospectus or the Final Prospectus, are based on or derived from sources that
the Company reasonably and in good faith believes to be reliable and accurate,
and such data agree with the sources from which they are derived.
 
(qq) FINRA Affiliations.  There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company.
 
Section 3. Delivery and Payment.  The Closing shall occur at the offices of the
Placement Agent (or at such other place as shall be agreed upon by the Placement
Agent and the Company).  Subject to the terms and conditions hereof, at the
Closing payment of the purchase price for the Securities sold on the Closing
Date shall be made by Federal Funds wire transfer, against delivery of such
Securities, and such Securities shall be registered in such name or names and
shall be in such denominations, as the Placement Agent may request at least one
business day before the Closing Date.
 
Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent.   All actions taken at the
Closing shall be deemed to have occurred simultaneously.
 
Section 4. Covenants and Agreements of the Company.  The Company further
covenants and agrees with the Placement Agent as follows:
 
(a) Registration Statement Matters.  The Company will advise the Placement Agent
promptly after it receives notice thereof of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
any Prospectus or any amended Prospectus has been filed and will furnish the
Placement Agent with copies thereof.  The Company will file promptly all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Section 13(a), 14 or 15(d) of the
Exchange Act subsequent to the date of the Final Prospectus and for so long as
the delivery of a prospectus is required in connection with the Offering.  The
Company will advise the Placement Agent, promptly after it receives notice
thereof (i) of any request by the Commission to amend the Registration Statement
or to amend or supplement the Final Prospectus or for additional information,
and (ii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto, or any amendment or supplement thereto or any order preventing or
suspending the use of the Final Prospectus or any amendment or supplement
thereto or any post-effective amendment to the Registration Statement, of the
suspension of the qualification of the Securities for offering or sale in any
jurisdiction, of the institution or threatened institution of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or Final Prospectus for additional
information. The Company shall use its best efforts to prevent the issuance of
any such stop order or prevention or suspension of such use.  If the Commission
shall enter any such stop order or order or notice of prevention or suspension
at any time, the Company will use its best efforts to obtain the lifting of such
order at the earliest possible moment, or will file a new registration statement
and use its best efforts to have such new registration statement declared
effective as soon as practicable.  Additionally, the Company agrees that it
shall comply with the provisions of Rules 424(b), 430A, 430B and 430C, as
applicable, under the Securities Act, including with respect to the timely
filing of documents thereunder, and will use its reasonable efforts to confirm
that any filings made by the Company under such Rule 424(b) are received in a
timely manner by the Commission.
 
(b) Blue Sky Compliance.  The Company will cooperate with the Placement Agent
and the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than the Registration Statement.  The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.  The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Amendments and Supplements and Other Matters.  The Company will comply with
the Securities Act and the Exchange Act, and the rules and regulations of the
Commission thereunder, so as to permit the completion of the distribution of the
Securities as contemplated in this Agreement, the Registration Statement, the
Preliminary Prospectus and Final Prospectus.  If during the period in which a
prospectus is required by law to be delivered in connection with the
distribution of Securities contemplated by the Final Prospectus (the “Prospectus
Delivery Period”), any event shall occur as a result of which, in the judgment
of the Company or in the opinion of the Placement Agent or counsel for the
Placement Agent, it becomes necessary to amend or supplement the Final
Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, as the case may be, not misleading, or
if it is necessary at any time to amend or supplement the Registration Statement
or Final Prospectus, the Company will promptly prepare and file with the
Commission, and furnish at its own expense to the Placement Agent and to
dealers, an appropriate amendment to the Registration Statement or supplement to
the Registration Statement or Final Prospectus that is necessary in order to
make the statements in the Registration Statement and Final Prospectus as so
amended or supplemented, in the light of the circumstances under which they were
made, as the case may be, not misleading, or so that the Registration Statement
or Final Prospectus, as so amended or supplemented, will comply with
law.  Before amending the Registration Statement or Final Prospectus in
connection with the Offering, the Company will furnish the Placement Agent with
a copy of such proposed amendment and will not file any such amendment to which
the Placement Agent reasonably objects.
 
(d) Copies of any Amendments and Supplements to a Prospectus.  The Company will
furnish the Placement Agent, without charge, during the period beginning on the
date hereof and ending on the Closing Date, as many copies of the Final
Prospectus and any amendments and supplements thereto as the Placement Agent may
reasonably request.
 
(e) Transfer Agent.  The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.
 
(f) Periodic Reporting Obligations.  During the Prospectus Delivery Period, the
Company will duly file, on a timely basis, with the Commission and the Trading
Market all reports and documents required to be filed under the Exchange Act
within the time periods and in the manner required by the Exchange Act.
 
(g) Additional Documents.  The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
reasonably request to consummate the Offering, all of which will be in form and
substance reasonably acceptable to the Placement Agent, the Investors and the
Company.  The Company agrees that the Placement Agent may rely upon, and each is
a third party beneficiary of, the representations and warranties, and applicable
covenants, set forth in any such purchase, subscription or other agreement with
Investors in the Offering.
 
(h) No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
(i) Acknowledgment.  The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent's prior written consent.
 
Section 5. Conditions of the Obligations of the Placement Agent.  The
obligations of the Placement Agent hereunder shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Company set forth in Section 2 hereof, in each case as of the date hereof and as
of the Closing Date as though then made, to the timely performance by each of
the Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:
 
(a) Accountants’ Comfort Letter.  On the date hereof, the Placement Agent shall
have received, and the Company shall have caused to be delivered to the
Placement Agent, a letter from Peterson Sullivan LLP (the independent registered
public accounting firm of the Company), addressed to the Placement Agent, dated
as of the date hereof, in form and substance satisfactory to the Placement
Agent.  The letter shall not disclose any change in the condition (financial or
other), earnings, operations, business or prospects of the Company from that set
forth in the Registration Statement or the Final Prospectus, which, in the
Placement Agent's sole judgment, is material and adverse and that makes it, in
the Placement Agent's sole judgment, impracticable or inadvisable to proceed
with the Offering of the Securities as contemplated by such Final Prospectus.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Compliance with Registration Requirements; No Stop Order; No Objection
from  FINRA.  The Final Prospectus (in accordance with Rules 430A and 424(b))
shall have been duly filed with the Commission, as appropriate; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission; no order preventing or suspending the
use of the Final Prospectus shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; no order
having the effect of ceasing or suspending the distribution of the Securities or
any other securities of the Company shall have been issued by any securities
commission, securities regulatory authority or stock exchange and no proceedings
for that purpose shall have been instituted or shall be pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange; all requests for additional information
on the part of the Commission shall have been complied with; and FINRA shall
have raised no objection to the fairness and reasonableness of the placement
terms and arrangements.
 
(c) Corporate Proceedings.  All corporate proceedings and other legal matters in
connection with this Agreement, the Registration Statement and Final Prospectus,
and the registration, sale and delivery of the Securities, shall have been
completed or resolved in a manner reasonably satisfactory to the Placement
Agent's counsel, and such counsel shall have been furnished with such papers and
information as it may reasonably have requested to enable such counsel to pass
upon the matters referred to in this Section 5.
 
(d) No Material Adverse Change.  Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date, in the Placement Agent's sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Effect.
 
(e) Opinion of Counsel for the Company.  The Placement Agent shall have received
on the Closing Date the favorable opinion of legal counsel to the Company, dated
as of the Closing Date, including, without limitation, a negative assurance
letter, addressed to the Placement Agent in form and substance satisfactory to
the Placement Agent.
 
(f) Officers’ Certificate.  The Placement Agent shall have received on the
Closing Date a certificate of the Company, dated as of the Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Registration Statement, Final Prospectus and
this Agreement and to the further effect that:
 
(i) To their knowledge, the representations and warranties of the Company in
this Agreement are true and correct in all material respects, as if made on and
as of the Closing Date (except that any such representation or warranty that
addresses matters only as of a particular date shall remain true and correct in
all material respects as of such date), and the Company has complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
 
(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Final Prospectus has been issued and no proceedings for that
purpose have been instituted or are pending or, to the Company’s knowledge,
threatened under the Securities Act; no order having the effect of ceasing or
suspending the distribution of the Securities or any other securities of the
Company has been issued by any securities commission, securities regulatory
authority or stock exchange in the United States and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange in the United States;
 
(iii) When the Registration Statement became effective, at the time of sale, and
at all times subsequent thereto up to the delivery of such certificate, the
Registration Statement and Final Prospectus, when such documents became
effective or were filed with the Commission, contained all material information
required to be included therein by the Securities Act and the Exchange Act and
the applicable rules and regulations of the Commission thereunder, as the case
may be, and in all material respects conformed to the requirements of the
Securities Act and the Exchange Act and the applicable rules and regulations of
the Commission thereunder, as the case may be, and the Registration Statement
and  Final Prospectus, did not and do not include any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided, however, that the
preceding representations and warranties contained in this paragraph (iii) shall
not apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by the Placement Agent
expressly for use therein) and, since the effective date of the Registration
Statement, there has occurred no event required by the Securities Act and the
rules and regulations of the Commission thereunder to be set forth in the SEC
Reports which has not been so set forth; and
 
(iv) Subsequent to the respective dates as of which information is given in the
Registration Statement and Final Prospectus, there has not been:  (a) any
Material Adverse Effect; (b) any transaction that is material to the Company and
the Subsidiaries taken as a whole, except transactions entered into in the
ordinary course of business; (c) any obligation, direct or contingent, that is
material to the Company and the Subsidiaries taken as a whole, incurred by the
Company or any Subsidiary, except obligations incurred in the ordinary course of
business; (d) any material change in the capital stock (except changes thereto
resulting from the exercise of outstanding stock options or warrants) or
outstanding indebtedness of the Company or any Subsidiary, except as
contemplated by the Final Prospectus; (e) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company; or (f) any loss
or damage (whether or not insured) to the property of the Company or any
Subsidiary which has been sustained or will have been sustained which has a
Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
 
 
(g) Escrow Agreement.  The Company and the Placement Agent shall have entered
into the escrow agreement with Signature Bank, a New York State chartered bank
(the “Escrow Agent”), in the form attached hereto as Exhibit B.  The Placement
Agent and the Company shall instruct the investors to deliver to the Escrow
Agent by wire transfer to Signature Bank, 261 Madison Avenue, New York, New York
10016, ABA No. 026013576 (Swift Code: SIGNUS33) for credit to BioLife Solutions,
Inc., Signature Bank as Escrow Agent, Account No. ________, in each case, with
the name and address of the individual or entity making payment.  The funds
shall be deposited into a non interest-bearing account at Signature Bank
entitled “BioLife Solutions, Inc., Signature Bank as Escrow Agent” (the “Escrow
Account”).  Upon the receipt of proceeds equal to at least the Minimum Amount,
the Company and the Placement Agent shall jointly authorize the disbursement of
the funds from the escrow account. The Company shall pay the reasonable fees of
the Escrow Agent.
 
(h) Bring-down Comfort Letter.  On the Closing Date, the Placement Agent shall
have received from Peterson Sullivan LLP, or such other independent registered
public accounting firm of the Company, a letter dated as of the Closing Date, in
form and substance satisfactory to the Placement Agent, to the effect that they
reaffirm the statements made in the letter furnished pursuant to
subsection (a) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to the Closing Date.
 
(i) Stock Exchange Listing.  The Common Stock shall be registered under the
Exchange Act and shall be listed on the principal Trading Market, and the
Company shall not have taken any action designed to terminate, or likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
principal Trading Market, nor shall the Company have received any information
suggesting that the Commission or the principal Trading Market is contemplating
terminating such registration or listing.
 
(j) Lock-up Agreements/Note Conversions.   On or before the Closing Date, the
Placement Agent shall have received lock-up agreements, in the form attached
hereto as Exhibit A, from each officer and director of the Company and its
Subsidiaries, and the individuals and entities listed on Schedule A
hereto.  Further, on or before the Closing Date, the Company shall deliver
written confirmation to the Placement Agent that the issuances of Common Stock
pursuant to the Note Conversion Agreements (as defined in the securities
purchase agreement to be entered into between the Company and the Investors (the
“Purchase Agreement”)) shall occur contemporaneous with the Closing.
 
(k) Additional Documents.  On or before the Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
 
(l) Nasdaq Listing.   On or before the Closing Date, the Common Stock shall have
been approved for listing on the Nasdaq Capital Market.
 
(m) Minimum Amount.   There shall be subscription amounts for the purchase of
the Securities equal to at least the Minimum Amount.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Indemnification and Contribution) and Section 8 (Representations and
Indemnities to Survive Delivery) shall at all times be effective and shall
survive such termination.
 
Section 6. Payment of Expenses.  The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation:  (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Final Prospectus, and all amendments
and supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Placement Agent, preparing and
printing a “Blue Sky Survey,” an “International Blue Sky Survey” or other
memorandum, and any supplements thereto, advising the Placement Agent of such
qualifications, registrations and exemptions; (vii) if applicable, the filing
fees incident to the review and approval by the FINRA of the Placement Agent's
participation in the offering and distribution of the Securities; (viii) the
fees and expenses associated with including the Securities on the Trading
Market; (ix) all costs and expenses incident to the travel and accommodation of
the Company’s employees on the “roadshow,” if any; and (x) all other fees, costs
and expenses referred to in Part II of the Registration Statement.
 
Section 7. Indemnification and Contribution.  The Company agrees to indemnify
the Placement Agent in accordance with the provisions of Schedule B hereto,
which is incorporated by reference herein and made a part hereof.
 
Section 8. Representations and Indemnities to Survive Delivery.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities to be sold in the proposed Offering
and any termination of this Agreement.  A successor to a Placement Agent, or to
the Company, its directors or officers or any person controlling the Company,
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 9. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to the Placement Agent to the address set forth above, attn: General Counsel,
Facsimile: 305.572.4220.
 
If to the Company:
 
BioLife Solutions, Inc.
3303 Monte Villa Parkway, Suite 310
Bothell, WA 98021
 
Facsimile: (425) 402-1433
Attention:  Chief Financial Officer
 
With a copy to:
 
Dorsey & Whitney LLP
701 5th Avenue, Suite 6100
Seattle, WA 98104
Facsimile: (206) 903-8820
Attention:  Christopher L. Doerksen
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 10. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.
 
Section 11. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 12. Governing Law Provisions.  This Agreement shall be deemed to have
been made and delivered in New York City and both this engagement letter and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof.  Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this engagement letter
and/or the transactions contemplated hereby shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the New York Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding.  Each of the
Placement Agent and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service process upon the Placement Agent,
in any such suit, action or proceeding.  Notwithstanding any provision of this
engagement letter to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of its affiliates, shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by the Company that are finally judicially
determined to have resulted from the wilful misconduct or gross negligence of
such individuals or entities.  If either party shall commence an action or
proceeding to enforce any provision of this Agreement, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
Section 13. General Provisions.
 
(a)           This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof, including the Offering and any exercises of the Warrants.  This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.  Section headings herein are for the convenience
of the parties only and shall not affect the construction or interpretation of
this Agreement.  Notwithstanding anything herein to the contrary, the Investment
Banking Agreement, dated November 19, 2013, as amended, by and between the
parties hereto shall continue to be effective and the terms therein, including
but not limited to Sections 4(b) and 5 with respect to any future offerings,
shall continue to survive and be enforceable by the Placement Agent, in
accordance with its terms.
 
(b)           The Company acknowledges that in connection with the Offering: (i)
the Placement Agent has acted at arms length, are not agents of, and owe no
fiduciary duties to the Company or any other person, (ii) the Placement Agent
owes the Company only those duties and obligations set forth in this Agreement
and (iii) the Placement Agent may have interests that differ from those of the
Company.  The Company waives to the full extent permitted by applicable law any
claims it may have against the Placement Agent arising from an alleged breach of
fiduciary duty in connection with the offering of the Securities
 
[The remainder of this page has been intentionally left blank.]
 
 
13

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.
 
Very truly yours,
 
BIOLIFE SOLUTIONS, INC.
 
 
By: /s/ Daphne Taylor                       
Name: Daphne Taylor
Title: Chief Financial Officer
 
 
 
The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.
 
LADENBURG THALMANN & CO. INC.
 
 
By: /s/ Nicholas Stergis                                                      
Name: Nicholas Stergis
Title: Managing Director -- Investment Banking
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE A – LOCK-UP PARTIES
 
●  
Each director and executive officer of the Company

 
●  
Walter Villiger

 
●  
Thomas Girschweiler

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B – INDEMNIFICATION
 
The Company hereby agrees to indemnify and hold Ladenburg, its officers,
directors, principals, employees, affiliates, and shareholders, and their
successors and assigns, harmless from and against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)
(collectively, "Losses") arising out of, based upon, or in any way related or
attributed to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement or (ii) any activities or services performed
hereunder by Ladenburg, unless it is finally judicially determined in a court of
competent jurisdiction that such Losses were the primary and direct result of
the intentional misconduct or gross negligence of Ladenburg in performing the
services hereunder.
 
If Ladenburg receives written notice of the commencement of any legal action,
suit or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Schedule B, Ladenburg shall, within
thirty (30) days of the receipt of such written notice, give the Company written
notice thereof (a "Claim Notice").  Failure to give such Claim Notice within
such thirty (30) day period shall not constitute a waiver by Ladenburg of its
right to indemnity hereunder with respect to such action, suit or proceeding.
Upon receipt by the Company of a Claim Notice from Ladenburg with respect to any
claim for indemnification which is based upon a claim made by a third party
("Third Party Claim"), the Company may assume the defense of the Third Party
Claim with counsel of its own choosing, as described below.  Ladenburg shall
cooperate in the defense of the Third Party Claim and shall furnish such
records, information and testimony and attend all such conferences, discovery
proceedings, hearings, trial and appeals as may be reasonably required in
connection therewith.  Ladenburg shall have the right to employ its own counsel
in any such action, which shall be at the Company's expense if (i) the Company
and Ladenburg shall have mutually agreed in writing to the retention of such
counsel, (ii) the Company shall have failed in a timely manner to assume the
defense and employ counsel or experts reasonably satisfactory to Ladenburg in
such litigation or proceeding or (iii) the named parties to any such litigation
or proceeding (including any impleaded parties) include the Company and
Ladenburg and representation of the Company and Ladenburg by the same counsel or
experts would, in the reasonable opinion of Ladenburg, be inappropriate due to
actual or potential differing interests between the Company and Ladenburg.  The
Company shall not satisfy or settle any Third Party Claim for which
indemnification has been sought and is available hereunder, without the prior
written consent of Ladenburg, which consent shall not be delayed and which shall
not be required if Ladenburg is granted a release in connection therewith.   The
indemnification provisions hereunder shall survive the termination or expiration
of this Agreement.
 
The Company further agrees, upon demand by Ladenburg, to promptly reimburse
Ladenburg for, or pay, any fees, expenses or disbursements as to which Ladenburg
has been indemnified herein with such reimbursement to be made currently as any
such fees, expenses or disbursements are incurred by Ladenburg. Notwithstanding
the provisions of the aforementioned indemnification, any such reimbursement or
payment by the Company of fees, expenses, or disbursements incurred by Ladenburg
shall be repaid by Ladenburg in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against Ladenburg based solely upon its gross
negligence or intentional misconduct in the performance of its duties hereunder,
and provided further, that the Company shall not be required to make
reimbursement or payment for any settlement effected without the Company’s prior
written consent (which consent shall not be unreasonably withheld or delayed).
If for any reason the foregoing indemnification is unavailable or is
insufficient to hold Ladenburg harmless, the Company agrees to contribute the
amount paid or payable by Ladenburg in such proportion as to reflect not only
the relative benefits received by the Company, on the one hand, and Ladenburg,
on the other hand, but also the relative fault of the Company and Ladenburg as
well as any relevant equitable considerations.  In no event shall Ladenburg
contribute in excess of the fees actually received by it pursuant to the terms
of this Agreement.
 
For purposes of this Agreement, each officer, director, shareholder, and
employee or affiliate of Ladenburg and each person, if any, who controls
Ladenburg (or any affiliate) within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended, shall have the same rights as Ladenburg with respect to
matters of indemnification by the Company hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF LOCK-UP AGREEMENT
 
March __, 2014
 
Ladenburg Thalmann & Co. Inc.
 
 
Re:
Placement Agency Agreement, dated as of March 20, 2014 (the “Placement Agency
Agreement”), between ­­­­­­­­­­­­­­­­­­BioLife Solutions, Inc., a Delaware
corporation (the “Company”) and Ladenburg Thalmann & Co., Inc. (the “Placement
Agent”)

 
Ladies and Gentlemen:
 
Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Placement Agency
Agreement.  Pursuant to the Placement Agency Agreement and in satisfaction of a
condition of the Company’s obligations under the Placement Agency Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
the earlier of (i) the six month anniversary of the Closing Date or (ii) the
Trading Day following the date that the VWAP exceeds $10.75 (subject to
adjustment for forward and reverse stock splits and the like that occur after
the Closing Date) for a period of 20 consecutive Trading Days (which period
shall have commenced after the Closing Date) (such period, the “Restriction
Period”), the undersigned will not offer, sell,  contract to sell, hypothecate,
pledge or otherwise dispose of (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any shares of Common Stock or Common Stock Equivalents beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”).  For purposes of
this Letter Agreement, “VWAP” means the volume weighted average sales price of
one share of Common Stock on the principal trading market for the Common
Stock.  Beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act.  In order to enforce this covenant, the undersigned
agrees and consents to the entry of irrevocable stop transfer instructions with
the Company’s transfer agent and registrar against the transfer of the
undersigned’s securities that are held of record or in certificated form except
in compliance with the foregoing restrictions, and by its signature below, the
Company acknowledges and agrees it has so instructed its transfer agent.
 
Notwithstanding the foregoing, the undersigned shall be permitted to transfer
Securities held by it during the Restriction Period to an entity that is an
Affiliate of the undersigned, provided that such entity agrees to be bound in
writing by the restrictions set forth herein during the Restriction Period and
evidence of such agreement is delivered to the Placement Agent contemporaneous
with any such transfer.
 
The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to the Placement Agent and each
Investor to complete the transactions contemplated by the Placement Agency
Agreement and that each Investor and the Placement Agent (which shall be a third
party beneficiary of this Letter Agreement) and the Company shall be entitled to
specific performance of the undersigned’s obligations hereunder.  The
undersigned hereby represents that the undersigned has the power and authority
to execute, deliver and perform this Letter Agreement, that the undersigned has
received adequate consideration therefor and that the undersigned will
indirectly benefit from the closing of the transactions contemplated by the
Placement Agency Agreement.
 
This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Placement Agent and the
undersigned.  This Letter Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The undersigned hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby waives any right to a trial by
jury.  Nothing contained herein shall be deemed to limit in any way any right to
serve process in any manner permitted by law.  The undersigned agrees and
understands that this Letter Agreement does not intend to create any
relationship between the undersigned and the Placement Agent and that the
Placement Agent is not entitled to cast any votes on the matters herein
contemplated and that no issuance or sale of the Securities is created or
intended by virtue of this Letter Agreement.  This Letter Agreement shall be
binding on successors and assigns of the undersigned with respect to the
Securities and any such successor or assign shall enter into a similar agreement
for the benefit of the Placement Agent and each Investor.

 
*** SIGNATURE PAGE FOLLOWS***
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
_________________________
Signature
 
__________________________
Print Name
 
__________________________
Position in Company
 
Address for Notice:
__________________________

 
__________________________


__________________________
 
Number of shares of Common Stock
 
_____________________________________________________________________________
Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities
 
 
By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.
 
BIOLIFE SOLUTIONS, INC.
 
By: _________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ESCROW DEPOSIT AGREEMENT
 
This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated as of this 20th day of
March 2014 by and among BioLife Solutions, Inc., a Delaware corporation
(the “Company”), having an address at 3303 Monte Villa Parkway, Suite 310,
Bothell, Washington 98021, Ladenburg Thalmann & Co. Inc., a Delaware corporation
(the “Placement Agent”), having an address at 4400 Biscayne Blvd, 14th Floor,
Miami, Florida 33137 and SIGNATURE BANK (the “Escrow Agent”), a New York State
chartered bank, having an office at 261 Madison Avenue, New York, New York
10016.  All capitalized terms not herein defined shall have the meaning ascribed
to them in that certain Purchase Agreement, dated as of March 20, 2014 as
amended or supplemented from time-to-time, including all attachments, schedules
and exhibits thereto (the “Purchase Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the terms of the Purchase Agreement, the Company desires to
sell (the “Offering”) not less than a minimum of 1,395,350 units (the “Units”)
and raise gross proceeds of not less than $6,000,005.00 (the “Minimum Amount”)
and sell up to a maximum of 3,604,651 of Units, with maximum gross proceeds of
up to $15,500,000, at a per Unit price of $4.30, with each Unit consisting of
(i) one share (“Share”) of common stock, $0.001 par value per share (“Common
Stock”) and (ii) a warrant to purchase one Share at an exercise price of $4.75
per Share; and
 
WHEREAS, unless the Minimum Amount is sold by March 31, 2014 (the “Termination
Date”), the Offering shall terminate and all funds shall be returned to the
subscribers in the Offering; and
 
WHEREAS, the Company and Placement Agent desire to establish an escrow account
with the Escrow Agent into which the Company and Placement Agent shall instruct
subscribers introduced to the Company by the Placement Agent (the “Subscribers”)
to deliver funds by wire transfer to the order of “BioLife Solutions, Inc.,
Signature Bank as Escrow Agent” pursuant to the instructions herein and Escrow
Agent is willing to accept said funds in accordance with the terms hereinafter
set forth; and
 
WHEREAS, the Company, as issuer, and Placement Agent, as an introducing
broker-dealer, each, severally and not jointly, represents and warrants to the
Escrow Agent that it will comply with all of their respective obligations under
applicable state and federal securities laws and regulations with respect to
sale of the Offering; and
 
WHEREAS, the Placement Agent represents and warrants to the Escrow Agent that it
has performed due diligence on all Subscribers and complied with all applicable
state and federal securities laws and regulations with respect to sale of the
Offering; and
 
WHEREAS, the Company and Placement Agent each, severally and not jointly,
represents and warrants to the Escrow Agent that it has not stated to any
individual or entity that the Escrow Agent’s duties will include anything other
than those duties stated in this Agreement; and
 
WHEREAS, the Company and Placement Agent each, severally and not jointly,
represents and warrants to the Escrow Agent that a copy of each document that
has been delivered to Subscribers and third parties that include Escrow Agent’s
name and duties, has been attached hereto as Schedule I.
 
NOW, THEREFORE, IT IS AGREED as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Delivery of Escrow Funds.
 
(a) Placement Agent, either directly or through any selected-dealer that it
engages in connection with the Offering, and the Company shall instruct
Subscribers to deliver to Escrow Agent funds by wire transfer to Signature Bank,
261 Madison Avenue, New York, New York 10016, ABA No. 026013576 (Swift Code:
SIGNUS33) for credit to BioLife Solutions, Inc., Signature Bank as Escrow Agent,
Account No. ________, in each case, with the name and address of the individual
or entity making payment.  In the event that any Subscriber’s address is not
provided to Escrow Agent by the Subscriber, then Placement Agent and/or the
Company agree to promptly provide Escrow Agent with such information in
writing.  The funds shall be deposited into a non interest-bearing account at
Signature Bank entitled “BioLife Solutions, Inc., Signature Bank as Escrow
Agent” (the “Escrow Account”).
 
(b)           The collected funds deposited into the Escrow Account are referred
to as the “Escrow Funds.”
 
(c)           The Escrow Agent shall have no duty or responsibility to enforce
the collection or demand payment of any funds deposited into the Escrow Account.
 
2.           Release of Escrow Funds.  The Escrow Funds shall be paid by the
Escrow Agent in accordance with the following:
 
(a)           In the event that the Company and Placement Agent advise the
Escrow Agent in writing that the Offering has been terminated (the “Termination
Notice”), the Escrow Agent shall promptly return the funds paid by each
Subscriber to said Subscriber without interest or offset.
 
(b)           Provided that the Escrow Agent does not receive the Termination
Notice in accordance with paragraph 2(a), and there is the Minimum Amount
deposited into the Escrow Account, the Escrow Agent shall, upon receipt of
written instructions, in the form of Exhibit A, attached hereto and made a part
hereof, or in a form and substance satisfactory to the Escrow Agent, received
from the Company and Placement Agent, pay the Escrow Funds in accordance with
such written instructions, which instructions shall be limited to payments to
the Placement Agent and service providers in the Offering, payment to the Escrow
Agent and payment of the balance of funds to the Company.  Such payment or
payments shall be made by wire transfer on the same day as receipt of such
written instructions or, if the day of receipt of such instructions is not a
Business Day, on the first Business Day following the day of receipt of such
instructions.  Such instructions must be received by the Escrow Agent no later
than 3:00 p.m. (New York City time) on a Business Day for the Escrow Agent to
process such instructions on that Business Day.
 
(c)           If by 3:00 p.m. (New York City time) on the Termination Date, the
Escrow Agent has not received written instructions from the Company and
Placement Agent regarding the disbursement of the Escrow Funds and the total
amount of the Escrow Funds is less than the Minimum Amount, then the Escrow
Agent shall promptly return the Escrow Funds to the Subscribers without interest
or offset.  The Escrow Funds returned to each Subscriber shall be free and clear
of any and all claims of the Escrow Agent.
 
(d)           The Escrow Agent shall not be required to pay any uncollected
funds or any funds that are not available for withdrawal.
 
(e)           If the Termination Date or any date that is a deadline under this
Agreement for giving the Escrow Agent notice or instructions or for the Escrow
Agent to take action is not a Business Day, then such date shall be the Business
Day that immediately preceding that date. A “Business Day” is any day other than
a Saturday, Sunday or a Bank holiday.
 
3.           Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:
 
(a)           The Escrow Agent may act in reliance upon any signature believed
by it to be genuine, and may assume that any person who has been designated by
Placement Agent or the Company to give any written instructions, notice or
receipt, or make any statements in connection with the provisions hereof has
been duly authorized to do so.  Escrow Agent shall have no duty to make inquiry
as to the genuineness, accuracy or validity of any statements or instructions or
any signatures on statements or instructions.  The names and true signatures of
each individual authorized to act singly on behalf of the Company and Placement
Agent are stated in Schedule II, which is attached hereto and made a part
hereof. The Company and Placement Agent may each remove or add one or more of
its authorized signers stated on Schedule II by notifying the Escrow Agent of
such change in accordance with this Agreement, which notice shall include the
true signature for any new authorized signatories.
 
(b)           The Escrow Agent may act relative hereto in reliance upon advice
of counsel in reference to any matter connected herewith.  The Escrow Agent
shall not be liable for any mistake of fact or error of judgment or law, or for
any acts or omissions of any kind, unless caused by its willful misconduct or
gross negligence.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Placement Agent and the Company agree to indemnify and hold the
Escrow Agent harmless from and against any and all claims, losses, costs,
liabilities, damages, suits, demands, judgments or expenses (including but not
limited to reasonable attorney’s fees) claimed against or incurred by Escrow
Agent arising out of or related, directly or indirectly, to this Escrow
Agreement unless caused by the Escrow Agent’s gross negligence or willful
misconduct.
 
(d)           In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder, the Escrow Agent shall be entitled to (i) refrain
from taking any action other than to keep safely the Escrow Funds until it shall
be directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrow Funds to a court of competent jurisdiction.
 
(e)           The Escrow Agent shall have no duty, responsibility or obligation
to interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept wire transfers delivered to the
Escrow Agent for the Escrow Account and deposit said wire transfers into the
non-interest bearing Escrow Account, and (ii) to disburse or refrain from
disbursing the Escrow Funds as stated above.
 
4.           Escrow Account Statements and Information. The Escrow Agent agrees
to send to the Company and/or the Placement Agent a copy of the Escrow Account
periodic statement, upon request in accordance with the Escrow Agent’s regular
practices for providing account statements to its non-escrow clients and to also
provide the Company and/or Placement Agent, or their designee, upon request
other deposit account information, including Escrow Account balances, by
telephone or by computer communication, to the extent practicable. The Company
and Placement Agent agree to complete and sign all forms or agreements required
by the Escrow Agent for that purpose. The Company and Placement Agent each
consent to the Escrow Agent’s release of such Escrow Account information to any
of the individuals designated by Company or Placement Agent, which designation
has been signed in accordance with paragraph 3(a) by any of the persons in
Schedule II.  Further, the Company and Placement Agent have an option to receive
e-mail notification of incoming and outgoing wire transfers.  If this e-mail
notification service is requested and subsequently approved by the Escrow Agent,
the Company and Placement Agent each agree to provide a valid e-mail address and
other information necessary to set-up this service and sign all forms and
agreements required for such service.  The Company and Placement Agent each
consent to the Escrow Agent’s release of wire transfer information to the
designated e-mail address(es).  The Escrow Agent’s liability for failure to
comply with this section shall not exceed the cost of providing such
information.
 
5.           Resignation and Termination of the Escrow Agent.  The Escrow Agent
may resign at any time by giving 30 days’ prior written notice of such
resignation to Placement Agent and the Company.  Upon providing such notice, the
Escrow Agent shall have no further obligation hereunder except to hold as
depositary the Escrow Funds that it receives until the end of such 30-day
period.  In such event, the Escrow Agent shall not take any action, other than
receiving and depositing Subscribers wire transfers in accordance with this
Agreement, until the Company has designated a banking corporation, trust
company, attorney or other person as successor.  Upon receipt of such written
designation signed by Placement Agent and the Company, the Escrow Agent shall
promptly deliver the Escrow Funds to such successor and shall thereafter have no
further obligations hereunder.  If such instructions are not received within 30
days following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Funds held by it pursuant to this Agreement with a clerk of a
court of competent jurisdiction pending the appointment of a successor.  In
either case provided for in this paragraph, the Escrow Agent shall be relieved
of all further obligations and released from all liability thereafter arising
with respect to the Escrow Funds.
 
6.           Termination.  The Company and Placement Agent may terminate the
appointment of the Escrow Agent hereunder upon written notice specifying the
date upon which such termination shall take effect, which date shall be at least
30 days from the date of such notice.  In the event of such termination, the
Company and Placement Agent shall, within 30 days of such notice, appoint a
successor escrow agent and the Escrow Agent shall, upon receipt of written
instructions signed by the Company and Placement Agent, turn over to such
successor escrow agent all of the Escrow Funds; provided, however, that if the
Company and Placement Agent fail to appoint a successor escrow agent within such
30-day period, such termination notice shall be null and void and the Escrow
Agent shall continue to be bound by all of the provisions hereof.  Upon receipt
of the Escrow Funds, the successor escrow agent shall become the escrow agent
hereunder and shall be bound by all of the provisions hereof and the Escrow
Agent shall be relieved of all further obligations and released from all
liability thereafter arising with respect to the Escrow Funds and under this
Agreement.
 
7.                      Investment.  All funds received by the Escrow Agent
shall be invested only in non-interest bearing bank accounts at Signature Bank.
 
8.                      Compensation.  Escrow Agent shall be entitled, for the
duties to be performed by it hereunder, to a fee of $4,000, which fee shall be
paid by the Company upon the signing of this Agreement. In addition, the Company
shall be obligated to reimburse Escrow Agent for all fees, costs and expenses
incurred or that become due in connection with this Agreement or the Escrow
Account, including reasonable attorney’s fees.  Neither the modification,
cancellation, termination or rescission of this Agreement nor the resignation or
termination of the Escrow Agent shall affect the right of Escrow Agent to retain
the amount of any fee which has been paid, or to be reimbursed or paid any
amount which has been incurred or becomes due, prior to the effective date of
any such modification, cancellation, termination, resignation or rescission.  To
the extent the Escrow Agent has incurred any such expenses, or any such fee
becomes due, prior to any closing, the Escrow Agent shall advise the Company and
the Company shall direct all such amounts to be paid directly at any such
closing.  Escrow Agent shall be entitled to a fee of $1,000 in the event that
this Agreement is amended for any reason in accordance with Section 10(d) other
than an amendment that solely relates to the extension of the Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
9.                      Notices.  All notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if sent by hand-delivery, by
facsimile (followed by first-class mail), by nationally recognized overnight
courier service or by prepaid registered or certified mail, return receipt
requested, to the addresses set forth below:
 
If to Placement Agent:
 
Ladenburg Thalmann & Co. Inc.
4400 Biscayne Blvd.
14th Floor
Miami, Florida 33137
Attention: Nicholas Stergis
Email: nstergis@ladenburg.com
 
 
If to the Company:
 
BioLife Solutions, Inc.
3303 Monte Villa Parkway, Suite 310
Bothell, Washington 98021
Attention: Daphne Taylor, Chief Financial Officer
Email: dtaylor@biolifesolutions.com
 
With a copy to:
 
Dorsey & Whitney LLP
701 5th Avenue, Suite 6100
Seattle, Washington 98104
Attention:  Christopher L. Doerksen
Email: doerksen.christopher@dorsey.com
 
If to Escrow Agent:
 
Signature Bank
261 Madison Avenue
New York, New York, 10016
Attention: Cliff Broder, Group Director and Senior Vice President
Fax: (646) 822-1359
 
 
 

--------------------------------------------------------------------------------

 
10.                      General.
 
(a)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles and any action brought hereunder shall be brought in the state and
federal courts sitting in the City of New York, located in the County of New
York.  Each party hereto irrevocably waives any objection on the grounds of
venue, forum non­conveniens or any similar grounds and irrevocably consents to
service of process by mail or in any manner permitted by applicable law and
consents to the jurisdiction of said courts.  Each of the parties hereto hereby
waives all right to trial by jury in any action, proceeding or counterclaim
arising out of the transactions contemplated by this Agreement.
 
 
(b)           This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.
 
(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto, as
well as their respective successors and assigns.
 
(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.
 
(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.
 
(f)           This Agreement and any modification or amendment of this Agreement
may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.
 
11.                      Form of Signature. The parties hereto agree to accept a
facsimile transmission copy of their respective actual signatures as evidence of
their actual signatures to this Agreement and any modification or amendment of
this Agreement; provided, however, that each party who produces a facsimile
signature agrees, by the express terms hereof, to place, promptly after
transmission of his or her signature by fax, a true and correct original copy of
his or her signature in overnight mail to the address of the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.
 

  BIOLIFE SOLUTIONS, INC.       LADENBURG THALMANN & CO. INC.               By:
/s/
  By:
/s/
   
Name:
   
Name: 
   
Title: 
   
Title:
 

 
SIGNATURE BANK
 
By:           _____________________________
Name:
Title:
 
 
 
By:           _____________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
Schedule I
OFFERING DOCUMENTS
 
 
 
Securities Purchase Agreement, dated as of March 20, 2014.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule II
 
The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Placement Agent.
 
BIOLIFE SOLUTIONS, INC.
 

  Name   True Signature               Michael Rice                   Daphne
Taylor       

 
LADENBURG THALMANN & CO. INC.
 

  Name   True Signature                                          


 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
FORM OF ESCROW RELEASE NOTICE
 
Date: _____________, 2014
 
Signature Bank
261 Madison Avenue,
New York, New York 10016
Attention: Cliff Broder, Group Director and Senior Vice President
Fax: (646) 822-1359
 
Dear Mr. Broder:
 
In accordance with the terms of paragraph 2(b) of the Escrow Deposit Agreement,
dated as of _______ ___, 2014 by and between BioLife Solutions, Inc. (the
"Company"), Signature Bank (the "Escrow Agent") and Ladenburg Thalmann & Co.
Inc. ("Placement Agent"), the Company and Placement Agent hereby notify the
Escrow Agent that the closing will be held on ______ ___, 2014 for gross
proceeds of $__________________.
 
PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS (wire instructions
attached):
 

__________________________: $             __________________________: $        
    Ellenoff Grossman & Schole LLP:  $             Signature Bank (Escrow Fee): 
$4,000    

 
Very truly yours,
 
BIOLIFE SOLUTIONS, INC.
 
By: _____________
Name: __________
Title: ____________
 
LADENBURG THALMANN & CO. INC.
 
By: _____________
Name: ___________
Title: ____________
 
[Signature Page to BioLife Solutions, Inc. Escrow Release Notice]
 
 